DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments and arguments filed 6/09/2021 have been fully considered. The terminal disclaimers overcame the nonstatutory double patenting rejections.
The claim 1 amendments wherein the first, second, third and fourth hinged connections require “providing a pivot point” have been address in the grounds of rejection below.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blaine (The “Origami” Finger Prosthesis”), or, in the alternative, under 35 U.S.C. 103 as obvious over Blaine (The “Origami” Finger Prosthesis”) in view of Macduff (2012/0303136). Evidenced by Stern et al (2012/0025576).
Referring to the depicted figure below, Blaine teaches a biomechanically driven prosthetic finger assembly comprising: a coupling tip; a distal ring configured to anchor onto a residual finger, the distal ring rotatively coupled with the coupling tip via a first 

    PNG
    media_image1.png
    413
    619
    media_image1.png
    Greyscale

Wherein the first hinged connection and the second hinged connection define a midline relative to a z-axis (self-evident); and a rocker extending between the coupling tip and the proximal ring, the rocker having a first end and a second end in opposition to one another, the first end rotatively coupling with the coupling tip via a third hinged connection located below the midline (to the left in the depiction above), the second end rotatively coupling with the proximal ring via a fourth hinged connection located above (to the right in the depiction above) the midline.

Claim amendments made 6/09/2021:
Under anticipation: the first, second, third and fourth hinged connections all fulfill the language “providing a pivot point”. Blaine teaches “flexible nodes (living hinges)” which is interpreted as a pivot point. Note that Macmilliam Dictionary defines “nodes” as a the place where lines cross or meet.
Under obviousness:
If the first, second, third and fourth hinged connections cannot all be considered as fulfilling the language “providing a pivot point”. Macduff also teaches a biomechanically driven prosthetic finger which uses hinges utilizing rods 8 also interpreted as “providing a pivot point”. It would have been obvious to one having ordinary skill in the art to have substituted the hinges utilizing rods as taught by Macduff for the “flexible nodes (living hinges)” of Blaine to obtain predictable results. Finally, the examiner provides Stern et al (2012/0025576) as evidence that it would have been one skilled in the art to substitute different hinge types; see par. 0029.
[0029] As used herein, the term "hinge" refers to a jointed or flexible device that allows the turning or pivoting of a part. Examples of "hinges", as used herein refer to; inter alia, a pin hinge; a living hinge; and a strap hinge.


.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Blaine (The “Origami” Finger Prosthesis”) in view of MacDuff (2012/0303136).
Blaine teaches the prosthetic finger as described above including a coupling tip (finger tip), however fails to teach the coupling tip includes a grip-enhancing tip pad. 
	MacDuff teaches a very similar to biomechanical driven prosthetic (finger as claimed in claim 6 thereof) having a grip-enhancing tip (distal pad 5).
	It would have been obvious to one having ordinary skill in the art to have incorporated a grip-enhancing tip pad as taught by MacDuff on the coupling tip of Blaine such that the soft texture mimics that of a real finger enhancing grip (see par. 0009) .
Claim 7, the entire prosthesis is 3D printed from an engineering-grade polymer. 
Claim 8:

    PNG
    media_image2.png
    187
    231
    media_image2.png
    Greyscale
 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Blaine (The “Origami” Finger Prosthesis”) or, in the alternative, under 35 U.S.C. 103 as obvious over Blaine (The “Origami” Finger Prosthesis”) in view of Macduff (2012/0303136). Further in view of Kalajian (6,481,114) and Barnes (2013/0261524).
Blaine or Blaine in view of Macduff teach the prosthetic finger as described above including a proximal ring and a distal ring, however, fails to teach at least one of the proximal ring and the distal ring includes one or more shim-retainment apertures configured to receive and retain a sizing shim. 
Kalajian teaches it is known to use shims 24 to shim finger rings 13 to better fit oversized rings.
 

    PNG
    media_image3.png
    581
    505
    media_image3.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art to have used shims as taught by Kalajian on the distal and proximal rings Blaine to achieve proper fit for proper retainment and function.
	However, the combination of Blain and Kalajian et al fails to teach using at least one aperture in at least one of the proximal and distal rings to retain the shim.
Barnes teaches using an aperture 19 to attach a shim 16 to a finger device.

    PNG
    media_image4.png
    530
    454
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to have substituted and added an aperture to at least one of the distal and proximal rings as taught by Barnes to obtain predictable results. Any modifications would have been obvious to one having ordinary skill in the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRUCE E SNOW/Primary Examiner, Art Unit 3774